May 30, 2008


Mr. Brad M. LaMorgese
McCurley, Orsinger, McCurley, Nelson & Downing
5950 Sherry Lane, 8th Floor
Dallas, TX 75225


Honorable E. Lee Gabriel
367th District Court
1450 E. McKinney St., Ste. 3426
Denton, TX 76209-4524
Mr. Stephen W. Shoultz
Law Offices of Stephen W. Shoultz
900 Jackson Street, Suite 750, LB#7
Dallas, TX 75202-4425


Mr. G. David Heiman
Attorney at Law
401 E. Corporate Dr., Ste. 100
Lewisville, TX 75067

RE:   Case Number:  07-0919
      Court of Appeals Number:  02-07-00348-CV
      Trial Court Number:  2001-50883-367

Style:      IN RE  REZA ZANDI

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Sherri         |
|   |Adelstein          |
|   |Ms. Stephanie      |
|   |Robinson           |
|   |Mr. Benny Parkey   |
|   |Mr. Hardy F. Burke |